EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Yirga on 11/23/2021.

The application has been amended as follows: 
In claim 4, line 1, delete “claim 3” and insert --claim 1--.
In claim 4, line 1, delete “thermal”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-10 and 17-27 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s remarks and amendments filed 11/10/2021 have overcome the prior art of record.

Similarly, with respect to claim 17 and dependent claims 18-19 and 21-23, the prior art of record does not disclose the additional limitation of “calculating a ramp rate with said controller for energizing said heating element for a calculated change over a period of time at a calculated change in energy level forming said ramp rate, the ramp rate being calculated by: providing a first input in said controller that receives a first output from a feedback device comprising an initial temperature of the heating element; and providing a second input in said controller that receives a second output from said feedback device comprising a post-heat temperature of the heating element” in combination with the other limitations of claim 17.
Similarly, with respect to claim 20 and dependent claims 26-27, the prior art of record does not disclose the additional limitation of “the controller adapted to calculate said ramp rate comprising: a first input in said controller that receives a first output from a feedback device comprising an initial temperature of the heating element; a second input in said controller that receives a second output from said feedback device comprising a post-heat temperature of the heating element” in combination with the other limitations of claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK